MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Aug 08 2019, 8:25 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Russell W. Brown, Jr.                                    Curtis T. Hill, Jr.
King, Brown & Murdaugh, LLC                              Attorney General of Indiana
Merrillville, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles Williams,                                        August 8, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2866
        v.                                               Appeal from the LaPorte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael S.
Appellee-Plaintiff                                       Bergerson, Judge
                                                         Trial Court Cause No.
                                                         46D01-1708-F4-804



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2866 | August 8, 2019                Page 1 of 5
                                             Case Summary
[1]   Charles Williams pled guilty to level 4 felony dealing in a narcotic drug, level 5

      felony reckless homicide, and level 6 felony altering the scene of a death. The

      trial court imposed consecutive executed sentences totaling seventeen years.

      Williams contends that the trial court erred in imposing consecutive sentences

      on the dealing and reckless homicide convictions. We affirm.


                                 Facts and Procedural History
[2]   In August 2017, Williams gave Ashleigh Blatz heroin in exchange for oral sex.

      Blatz died in Williams’s home after ingesting the heroin, which was laced with

      fentanyl. The next day, Williams dumped Blatz’s body on the side of the road.


[3]   The State charged Williams with level 4 felony dealing in cocaine, level 4

      felony dealing in a narcotic drug, level 5 felony reckless homicide, level 6 felony

      altering the scene of a death, and being a habitual offender. Pursuant to a plea

      agreement, the State agreed to dismiss the cocaine and habitual offender

      charges, and Williams agreed to plead guilty to the remaining charges.

      Sentencing was left to the trial court’s discretion. At sentencing, the court

      found three mitigators, including Williams’s guilty plea and Vietnam War-

      related post-traumatic stress syndrome, and three aggravators, including

      Williams’s extensive criminal history comprising forty-nine arrests and/or

      charges and ten felony convictions. The trial court found that the aggravators

      “far outweigh” the mitigators and imposed executed sentences of ten years for

      dealing, five years for reckless homicide, and two years for altering the scene of


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2866 | August 8, 2019   Page 2 of 5
      a death. Appealed Order at 2. The court found “that the sentences of

      imprisonment shall be served consecutively to each other as each criminal act

      was independent of the other and cannot be reasonably considered as a single

      episode of criminal conduct.” Id. at 3. Williams now appeals.


                                        Discussion and Decision
[4]   Williams contends that the trial court erred in imposing consecutive sentences

      on the dealing and reckless homicide convictions. “An appellate claim of

      sentencing error is subject to review for abuse of trial court discretion; reversal

      results only if there has been a manifest abuse of discretion.” Slone v. State, 11

      N.E.3d 969, 972 (Ind. Ct. App. 2014) (quotation marks omitted). “In general, a

      trial court cannot order consecutive sentences in the absence of express

      statutory authority.” Id. Indiana Code Section 35-50-1-2 authorizes the

      imposition of consecutive sentences and limits “the total of the consecutive

      terms of imprisonment to which the defendant is sentenced for felony

      convictions arising out of an episode of criminal conduct[,]” which is defined as

      “offenses or a connected series of offenses that are closely related in time, place,

      and circumstance.” 1 Williams fails to mention this statute, which the trial court

      obviously was referring to in its order, and instead embarks on an irrelevant

      discussion of double jeopardy principles. Consequently, he has waived his




      1
       “In order to impose consecutive sentences, the trial court must find at least one aggravating circumstance.”
      Gross v. State, 22 N.E.3d 863, 870 (Ind. Ct. Ap. 2014), trans. denied (2015). Here, the trial court found three
      aggravating circumstances and further found that they “far outweigh” the mitigating circumstances.
      Appealed Order at 2.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2866 | August 8, 2019                      Page 3 of 5
      argument. See Williams v. State, 724 N.E.2d 1070, 1083 n.6 (Ind. 2000) (finding

      argument waived where defendant “provided no cogent argument or citation to

      relevant authority”), cert. denied (2001).


[5]   Waiver notwithstanding, Section 35-50-1-2(c) states in pertinent part that,

      “except for crimes of violence, the total of the consecutive terms of imprisonment …

      to which the defendant is sentenced for felony convictions arising out of an

      episode of criminal conduct shall not exceed the period described in subsection

      (d).” (Emphasis added.) Section 35-50-1-2(d) provides in pertinent part,


              the total of the consecutive terms of imprisonment to which the
              defendant is sentenced for felony convictions arising out of an
              episode of criminal conduct may not exceed the following: … (3)
              if the most serious crime for which the defendant is sentenced is a
              Level 4 felony, the total of the consecutive terms of
              imprisonment may not exceed fifteen (15) years[.]


      We first note that reckless homicide is a “crime of violence” pursuant to Section

      35-50-1-2(a)(5) and therefore is exempted from the limitations of Section 35-50-

      1-2(d). We further note that Williams does not contend that his conviction for

      altering the scene of a death arose out of an episode of criminal conduct. And

      finally, we note that the total of the consecutive terms of imprisonment for

      Williams’s dealing and reckless homicide convictions is fifteen years. Thus,

      even if reckless homicide were not a crime of violence, and even if Williams’s

      dealing and reckless homicide convictions arose out of an episode of criminal

      conduct, the trial court did not abuse its discretion in imposing consecutive

      sentences on those convictions totaling fifteen years. Therefore, we affirm.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2866 | August 8, 2019   Page 4 of 5
[6]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2866 | August 8, 2019   Page 5 of 5